NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                           FOR THE NINTH CIRCUIT                              DEC 02 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

WILLIAM M. ESTEY,                               No. 13-36223

              Petitioner - Appellant,           D.C. No. 6:12-cv-01430-CL

  v.
                                                MEMORANDUM*
JEFF PREMO, Superintendent; STATE
OF OREGON,

              Respondents - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                         Submitted November 21, 2014**
                                Portland, Oregon

Before: CLIFTON, M. SMITH, and HURWITZ, Circuit Judges.

       William M. Estey appeals the denial by the district court of his 28 U.S.C.

§ 2254 petition for a writ of habeas corpus. We have jurisdiction under 28 U.S.C.

§§ 1291 and 2253, and affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. A federal court can only grant habeas relief to a state prisoner if a state court

decision “was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States.”

28 U.S.C § 2254(d)(1). An unreasonable decision is one that is “so lacking in

justification” that it is “beyond any possibility for fairminded disagreement.” White

v. Woodall, 134 S. Ct. 1697, 1702 (2014) (quoting Harrington v. Richter, 131 S. Ct.
770, 786–87 (2011)).

      2. Estey has not established that the decision of the Oregon Court of Appeals

rejecting his double jeopardy claim was unreasonable.1 Estey was aware from the

outset that his sentence was 225 months, and could not legitimately have believed that

any alleged ambiguity in the written judgment changed the oral sentence. The state

court’s determination that the trial court did not violate the Double Jeopardy Clause

by amending the written judgment to clearly conform to the oral sentence was not

unreasonable.

      AFFIRMED.




1
      The Oregon Court of Appeals rejected Estey’s double jeopardy claim without
discussion. However, if after an independent review of the record this court finds the
decision of the state court reasonable, there can be no relief under § 2254(d). See
Greene v. Lambert, 288 F.3d 1081, 1088–89 (9th Cir. 2002).

                                           2